11-2345-ag                                                                      BIA
Jiang Nai Jin v. Holder                                                  Bukszpan, IJ
                                                                        A094 803 237




                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL
RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING
A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE
FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”).
A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT
REPRESENTED BY COUNSEL.

     At a stated term of the United States Court of Appeals
for the Second Circuit, held at the Daniel Patrick Moynihan
United States Courthouse, 500 Pearl Street, in the City of
New York, on the 25th day of September, two thousand twelve.

PRESENT:
         GUIDO CALABRESI,
         REENA RAGGI,
         RAYMOND J. LOHIER, JR.,
              Circuit Judges.
_______________________________________

JIANG NAI JIN,
         Petitioner,
                     v.                                 11-2345-ag
                                                        NAC
ERIC H. HOLDER, JR., UNITED STATES
ATTORNEY GENERAL,
         Respondent.
______________________________________

FOR PETITIONER:                H. Raymond Fasano, Youman, Madeo &
                               Fasano, LLP, New York, New York.
FOR RESPONDENT:                Tony West, Assistant Attorney General;
                               Terri J. Scadron, Assistant Director;
                               Wendy Benner-León, Trial Attorney, Office
                               of Immigration Litigation, Civil
                               Division, United States Department of
                               Justice, Washington, D.C.
    UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review

is DENIED.

    Petitioner Jiang Nai Jin, a native and citizen of

China, seeks review of a May 11, 2011 decision of the BIA

affirming the May 20, 2009 decision of Immigration Judge

(“IJ”) Joanna M. Bukszpan denying his application for

asylum, withholding of removal, and relief under the

Convention Against Torture (“CAT”).     In re Jiang Nai Jin,

No. A094 803 237 (B.I.A. May 11, 2011), aff’g No. A094 803

237 (Immig. Ct. N.Y.C. May 20, 2009).    We assume the

parties’ familiarity with the underlying facts and

procedural history in this case.

    Under the circumstances of this case, we have reviewed

the IJ’s decision as supplemented by the BIA.     See Yan Chen

v. Gonzales, 417 F.3d 268, 271 (2d Cir. 2005).    The

applicable standards of review are well established.     See 8

U.S.C. § 1252(b)(4)(B); Yanqin Weng v. Holder, 562 F.3d 510,

513 (2d Cir. 2009).

    Jin does not challenge the agency’s findings that he

did not establish past persecution, illegal departure from

China, or a well-founded fear of persecution at the hands of

                             2
smugglers.     His only argument is that the agency erred in

concluding that he failed to demonstrate a well-founded fear

of persecution based on his status as an individual

repatriated to China after illegal entry into the United

States.   We are not persuaded.

    Jin argues that evidence of country conditions

established that returnees from the United States are

subjected to persecution and torture upon return to China.

The agency considered the evidence submitted by Jin—evidence

including a 2007 State Department Profile on Asylum

Claims—and concluded that it indicated that returnees from

the United States are, at most, subjected to brief

detentions.     The record does not compel a contrary

conclusion.     See Mu Xiang Lin v. U.S. Dep't of Justice, 432

F.3d 156, 157-60 (2d Cir. 2005); Jian Xing Huang v. INS, 421

F.3d 125, 128 (2d Cir. 2005).

     The IJ did not, as Jin claims, err in declining to

afford significant weight to purported expert Professor Dean

G. Rojek’s declaration that returnees from the United States

are arrested, detained, and abused.     Professor Rojek’s

declaration was unsigned and prepared for another case, and

Professor Rojek was not made available for cross-

examination.     See Xiao Ji Chen v. U.S. Dep’t of Justice, 471

                                3
F.3d 315, 342 (2d Cir. 2006) (noting that weight afforded to

applicant’s evidence in immigration proceedings lies largely

within IJ’s discretion).   Jin did not submit any

particularized evidence indicating that he would be

persecuted or tortured upon his return to China.

Accordingly, the agency properly denied Jin’s application

for asylum, withholding of removal, and CAT relief. See

Ramsameachire v. Ashcroft, 357 F.3d 169, 178, 185 (2d Cir.

2004).

    For the foregoing reasons, the petition for review is

DENIED.   As we have completed our review, any stay of

removal that the Court previously granted in this petition

is VACATED, and any pending motion for a stay of removal in

this petition is DISMISSED as moot.    Any pending request for

oral argument in this petition is DENIED in accordance with

Federal Rule of Appellate Procedure 34(a)(2), and Second

Circuit Local Rule 34.1(b).

                              FOR THE COURT:
                              Catherine O’Hagan Wolfe, Clerk




                               4